Filed 11/7/13 P. v. Hill CA6




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F066688

                   v.                                                     (Super. Ct. No. CRF38799)

SCOTT ANTHONY HILL,                                                                  OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tuolumne County. Eric L.
DuTemple, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Kane, Acting P.J., Poochigian, J., and Peña, J.
       Appellant, Scott Anthony Hill, pled no contest to possession of a controlled
substance in a jail facility (Pen. Code, § 4573.6)1 and admitted allegations that he had a
prior conviction within the meaning of the three strikes law (§ 667, subds. (b)-(i)).
Following independent review of the record pursuant to People v. Wende (1979) 25
Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On April 28, 2012, Officer Weiland was conducting a security check of dorm 62 at
the Sierra Conservation Center when he saw Hill, an inmate at the center, throw a small
object into his locker. After Hill complied with Weiland’s command to step away,
Weiland searched the locker and found a small bindle containing .08 grams of marijuana.
       On September 5, 2012, the Tuolumne County District Attorney filed a complaint
charging Hill with possession of an illegal substance in a jail facility and having a prior
conviction within the meaning of the three strikes law. Following a preliminary hearing
on the same date, the court deemed the complaint to be an information.
       On December 5, 2012, pursuant to a negotiated plea, Hill pled guilty to the
possession charge and admitted the three strikes allegation in exchange for a stipulated
four-year prison term, the mitigated term of two years, doubled because of Hill’s prior
strike conviction.
       On January 7, 2013, pursuant to his plea agreement, the court sentenced Hill to the
stipulated term of four years.
       Hill’s appellate counsel has filed a brief which summarizes the facts, with citations
to the record, raises no issues, and asks this court to independently review the record.
(People v. Wende, supra, 25 Cal. 3d 436.) Hill has not responded to this court’s invitation
to submit additional briefing.

1      All further statutory references are to the Penal Code.


                                              2
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3